Case 1:20-cv-21553-MGC Document 74 Entered on FLSD Docket 04/29/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

  PATRICK GAYLE, et al.,

         Petitioners-Plaintiffs, on behalf of
         themselves and those similarly situated,

  v.

  MICHAEL W. MEADE, et al.,

        Respondents-Defendants.
  ____________________________________/

               PETITIONERS’ NOTICE OF SUPPLEMENTAL AUTHORITY
         Petitioners, by and through undersigned counsel, submit this notice of supplemental
  authority in support of their Emergency Motion for Temporary Restraining Order and
  Motion for Preliminary Injunction for Proposed Class.1 [ECF 4.]
         The supplemental authority is an April 29, 2020 Order that discusses Petitioners’
  COVID-19 due process arguments and Judge Goodman’s Report and Recommendations as
  it relates to the application of Gomez v. United States, 899 F.2d 1124 (11th Cir. 1990). Order at
  5-9, Spaulding v. Moore, No. 1:20-cv-21378-UU (S.D. Fla. Apr. 29, 2020) (Ungaro, J.) (copy
  attached). This authority was unavailable at the time the parties completed briefing on
  Petitioners’ Emergency Motion for Temporary Restraining Order and Motion for Preliminary
  Injunction for Proposed Class.




  1
   Notices of supplemental authority are not barred by Local Rule 7.1(c). Barron v. Snyder’s
  Lance, Inc., No. 13-62496-CIV, 2014 WL 2686060, at *1 (S.D. Fla. Jun. 13, 2014) (citing
  Pellegrino v. Koecktritz Dev. of Boca Raton, LLC, No. 08-80164-CIV, 2008 WL 4753726, at *2
  n.2 (S.D. Fla Oct. 27, 2008); Williams v. Heritage Operating, L.P., No. 8:07CV977 T24MSS,
  2007 WL 2302131, at *1 (M.D. Fla. Aug. 8, 2007)).

                                                 1
Case 1:20-cv-21553-MGC Document 74 Entered on FLSD Docket 04/29/2020 Page 2 of 3



        In light of the foregoing, Petitioners request that the Court consider this new
  authority in ruling upon the above noted motion.
  Date: April 29, 2020

                                                   Respectfully submitted,

                                                   /s/ Scott M. Edson
                                                   Scott M. Edson, Esq.
                                                   Florida Bar No. 17258

   Gregory P. Copeland*                            Scott M. Edson, Esq.
   Sarah T. Gillman*                               Florida Bar No. 17258
   RAPID DEFENSE NETWORK                           KING & SPALDING LLP
   11 Broadway, Suite 615                          1700 Pennsylvania Avenue NW, STE 200
   New York, NY 10004                              Washington, DC 20006-4707
   Tel.: (212) 843-0910                            Telephone: (202) 737-0500
   Fax: (212) 257-7033                             Facsimile: (202) 626-3737
   gregory@defensenetwork.org                      sedson@kslaw.com
   sarah@defensenetwork.org
   *Appearing Pro Hac Vice

   Rebecca Sharpless                               Kathryn S. Lehman
   Florida Bar No. 0131024                         Florida Bar No.: 95642
   Romy Lerner                                     Chad A. Peterson
   Florida Bar No. 116713                          Florida Bar No.: 91585
   Katarina M. Gomez, Law Student                  KING & SPALDING LLP
   Meredith Hoffman, Law Student                   1180 Peachtree Street, N.E.
   Maria A. Llorens, Law Student                   Atlanta, GA 30309
   Olivia G. Parise, Law Student                   Telephone: (404) 572-4600
   UNIVERSITY OF MIAMI SCHOOL OF                   Facsimile: (404) 572-5100
   LAW - IMMIGRATION CLINIC                        klehman@kslaw.com
   1311 Miller Drive Suite, E-273                  cpeterson@kslaw.com
   Coral Gables, Florida 33146
   Tel: (305) 284-3576
   Fax: (305) 284-6092
   rsharpless@law.miami.edu




                                               2
Case 1:20-cv-21553-MGC Document 74 Entered on FLSD Docket 04/29/2020 Page 3 of 3



   Paul R. Chavez                          Mark Andrew Prada
   FL Bar No. 1021395                      Fla. Bar No. 91997
   Maia Fleischman                         Anthony Richard Dominguez
   FL Bar No. 1010709                      Fla. Bar No. 1002234
   SOUTHERN POVERTY LAW CENTER             PRADA URIZAR, PLLC
   2 S. Biscayne Blvd., Ste. 3200          3191 Coral Way, Suite 500
   Miami, FL 33101                         Miami, FL 33145
   Tel: (305) 537-0577                     Tel.: (786) 703-2061
   paul.chavez@splcenter.org               Fax: (786) 708-9508
   maia.fleischman@splcenter.org           mprada@pradaurizar.com
                                           adominguez@pradaurizar.com

   Lisa Lehner                             Andrea Montavon McKillip
   Florida Bar No. 382191                  Florida Bar No. 56401
   AMERICANS FOR IMMIGRANT                 LEGAL AID SERVICE OF BROWARD
   JUSTICE                                 COUNTY, INC.
   5355 NW 36 Street, Suite 2201           491 North State Road 7
   Miami, FL 33166                         Plantation, Florida 33317
   Tel: (305) 573-1106 Ext. 1020           Tel. (954) 736-2493
   Fax: (305) 576-6273                     Fax (954) 736-2484
   Llehner@aijustice.org                   amontavon@legalaid.org

                                        Counsel for Petitioners




                                       3
